


Exhibit 10.17

 

THIS SUB-LEASE made the              day of           1990 BETWEEN the
INDUSTRIAL DEVELOPMENT AUTHORITY having its principal office at Wilton Park
House, Wilton Place, in the City of Dublin (hereinafter called “the Lessor”
which expression shall include its successors and assigns) of the One Part AND
McGHAN LIMITED having its registered office at 1, Earlsfort Centre, Hatch
Street, Dublin 2 (hereinafter called “the Lessee” which expression shall unless
otherwise stated include its successors and permitted assigns) of the Other
Part.

 

WITNESSETH as follows:-

 

1.                                       In consideration of the rents covenants
and conditions hereinafter reserved and contained and on the part of the Lessee
to be paid observed and performed the Lessor HEREBY DEMISES unto the Lessee ALL
THAT AND THOSE the premises more particularly described in the Schedule hereto
TOGETHER WITH:-

 

1-1                                the factory and other buildings erected
thereon and the Lessor’s fixtures fittings and equipment therein or thereon (all
which said land buildings fixtures fittings and equipment are hereinafter
collectively called “the demised premises”) and;

 

1-2                                full and free right of access in common with
the Lessor and all other persons who now have or shall hereafter have the like
right at all reasonable times over the roads coloured yellow on the Plan annexed
hereto for the purposes of access to and egress from the demised premises;

 

 

--------------------------------------------------------------------------------


 

EXCEPTION AND RESERVING unto the Lessor: -

 

(a)                                  the free and uninterrupted passage and
running of water soil and effluent drainage gas water oil and electricity steam
telephone or any other service or supply to and from the other buildings and
lands the property or the Lessor and its tenants adjoining or near to the
demised premises through the sewers drains watercourses conduits pipes wires and
cables which now are or may hereafter within the period of 21 years from the
date of this Lease during the term hereby granted be in or over under or upon
the demised premises;

 

(b)                                 at any time hereafter and from time to time
full right and liberty to execute works services and erections and buildings
upon or to alter or rebuild any of the erections services and buildings erected
on its adjoining and neighbouring lands and to use the same as it may think fit;

 

(c)                                  the full and free right and liberty to the
Lessor its servants and agents to enter (after at least two days notice except
in the case of emergency) upon the demised premises at all reasonable times for
the purpose of connecting, laying, inspecting, repairing, cleaning, maintaining,
altering, replacing or renewing any sewer, drain, main, pipe, wire, cable,
watercourse, channel, conduit or subway including the provision of a water meter
and to erect, construct or lay in, over, under or

 

2

--------------------------------------------------------------------------------


 

across the demised premises not built upon any sewers, drains, main, pipes,
wires, cables, poles, structures, fixtures or other works for the drainage of or
for the supply of water gas electricity oil telephone telex heating steam radio
and television signals and other services to other premises of the Lessor
causing as little inconvenience as possible to the Lessee and the Lessor making
good any damage to the demised premises thereby occasioned;

 

(d)                                 all rights easements and privileges now
belonging to or enjoyed by any adjoining property;

 

All mines, minerals, quarries and royalties whatsoever in or under the demised
premises during the term of the demise are excepted and reserved out of the
demise.

 

TO HOLD the same unto the Lessee for the term of thirty-five years from the 1st
day of March 1983 subject to the covenants terms and conditions hereinafter
contained paying therefor unto the Lessor for the period up to and including the
1st day of March 1993 the yearly rent of IR£70, 092.50 (hereinafter when
specifically referred to called “the first reserved rent”) and thereafter a rent
to be determined as provided in Clause 3 hereof (hereinafter when specifically
referred to called “the reviewed rent”) such rent to be paid without any
deduction in advance on every 1st day of January, 1st day of April, 1st day of
July and 1st day of October in

 

3

--------------------------------------------------------------------------------


 

every year the first payment to be made on the execution hereof and to be in
respect of the period from the 1st day of January 1990 to the 31st day of March
1990;

 

2.                                       The Lessee hereby covenants with the
Lessor as follows: -

 

2-1                                to pay the said yearly rents at the times and
in the manner aforesaid clear of all deductions and by way of Standing Bankers
Order if required;

 

2-2-1                      to bear pay and discharge all rates taxes assessments
duties charges outgoings and impositions whatsoever which now are or during the
said term shall be charged assessed or imposed upon the demised premises or any
part thereof or upon the owner or occupier in respect thereof;

 

2-2-2                      to pay to the Lessor annually a sum or sums of money
equal to the amount which the Lessor may expend or require to expend in
effecting or procuring and maintaining or procuring the maintenance of insurance
of the demised premises against the insured risks as defined in Clause 4 hereof
to their full reinstatement cost and two years’ loss of rent such sum or sums to
be paid without any deduction in every year upon the Lessor’s demand the first
payment (or a proportionate part thereof) to be made on the execution hereof;

 

2-3                                if the Lessee shall fail to pay the rent
hereinbefore reserved or any other sum reserved or made payable hereunder within
14 days of the day

 

4

--------------------------------------------------------------------------------


 

and in the manner herein prescribed for the payment of same every such unpaid
rent or sum shall bear interest at the rate of 4% per annum above the rate from
time to time charged by the Associated Banks in the Republic of Ireland at the
A.A.A. rate on overdrafts from the date on which the rent or other sum became
due until the actual date of payment or if there shall be no such rate the
aforesaid rent or sum shall bear interest at the rate of 4% over the cost of six
months funds in the Dublin Interbank Market;

 

2-4                                at all times during the said term to observe
and comply in all respects with the provisions and requirements of any and every
enactment for the time being in force or any orders or regulations thereunder
for the time being in force and to do and execute or cause to be done and
executed all such works as under or by virtue of any such enactment or any
orders or regulations thereunder for the time being in force are or shall be
properly directed or necessary to be done or executed upon or in respect of the
demised premises or any part thereof whether by the owner, landlord, lessee,
tenant or occupier and at all times to keep the Lessor indemnified against all
claims demands and liability in respect thereof and without derogating from the
generality of the foregoing to comply with the requirements of any local or
other statutory authority and the order

 

5

--------------------------------------------------------------------------------


 

or orders of any court of competent jurisdiction and immediately after the
receipt of any Notice requiring works to be carried out by any local or
Statutory Authority or by Order of any Court of competent jurisdiction, the
Lessee shall send a copy thereof to the Lessor;

 

2-5                                at all times during the said term to comply
with all the recommendations or requirements of the appropriate authority in
relation to fire precautions whether notified or directed to the Lessor or the
Lessee and to indemnify the Lessor against any costs or expenses in complying
with any such requirement or recommendation and not to obstruct the access to or
means of working any fire precaution or safety apparatus or appliance for the
time being installed in the demised premises;

 

2-6                                to prime and prepare for painting and to
paint with at least two coats of good oil paint or such other paint as may be
first approved both as to quality and colour by the Lessor in a proper and
workmanlike manner in every fourth year and in the last year of the said term
(whether determined by effluxion of time or otherwise howsoever) all the gates,
fences and outside wood stucco and iron work and other outside parts of the
demised premises heretofore usually painted and any additions thereto proper to
be so painted and so often as may be necessary but not less often than

 

6

--------------------------------------------------------------------------------


 

every third year and in the last year of the said term as aforesaid in a
workmanlike manner to creosote distemper colour whitewash or otherwise treat all
other outside parts of the demised premises as have usually heretofore been so
treated all such work as aforesaid to be done to the approval of the Lessor;

 

2-7                                to prime and prepare for painting and to
paint with two coats at least of good quality paint to be first approved by the
Lessor in a workmanlike manner in every fourth year and in the last year of the
said term (whether determined by effluxion of time or otherwise howsoever) all
inside wood and iron work and other inside parts of the demised premises
heretofore usually painted and any additions thereto proper to be so painted and
so often as may be necessary but not less often than every fourth year and in
the last year of the said term as aforesaid in a workmanlike manner to distemper
colour whitewash or otherwise treat such other inside parts of the demised
premises as have usually heretofore been so treated and on the occasion of each
repainting to grain varnish restore and make good all ornamental work all such
work as aforesaid to be done to the approval of the Lessor;

 

2-8                                to keep such part of the land forming part of
the demised premises as is from time to time undeveloped and the grass gardens
and any trees

 

7

--------------------------------------------------------------------------------


 

shrubs and hedges thereon in proper and neat order and condition and any ditches
streams culverts and watercourses properly cleared and cleaned and the banks
thereof in proper repair and condition and in particular not to deposit or
permit to be deposited any rubbish or refuse nor without the consent in writing
of the Lessor (and then only on such parts of the said land and subject to such
conditions as the Lessor may stipulate or impose) to store stack or lay out any
material used for the purpose of manufacture or otherwise on any part of such
undeveloped land;

 

2-9                                at all times during the said term to repair
and keep (and in the case of fixtures, heating installations, fittings and
equipment to replace or renew as may from time to time be necessary) the
exterior and interior of the demised premises and all additions thereto
constructed or placed thereon and the Lessor’s fixtures fittings and equipment
therein and all the pipes drains, wires, cables, meters, channels, sewers,
sanitary and water apparatus, glass, pavings, walls, fences and railings vaults
and appurtenances now on the premises, no in charge of the Local Authority in
good and substantial repair and working order and maintained paved cleansed and
amended in every respect (damage by any of the insured risks excepted PROVIDED
THAT the policy or policies of insurance shall not have been vitiated or payment
of the policy monies withheld or refused in whole

 

8

--------------------------------------------------------------------------------


 

or in part by reason of any act neglect or default of the Lessee or the servants
agents licensees or invitees of the Lessee);

 

2-10-1                                                                if the
demised premises are situate upon an Industrial Estate, to bear with the owners
or occupiers of each other unit in the said Industrial Estate the cost and
expense of all necessary maintenance, repair and up-keep (and operating cost
where applicable) of access roads, footpaths, common areas, drainage and water
services and public lighting in the same proportion as the gross floor area of
the buildings erected on the demised premises bears to:

 

(A)                              In the case of a completed estate the total
gross floor areas of all the industrial units in the estate and

 

(B)                                In the case of a non completed or part
completed estate the total gross floor areas of all the completed units in the
estate and where roads and services have been provided to un-developed areas of
the estate, the gross floor area of buildings in the course of erection and
proposed buildings fronting on to such services

 

until such time as same are taken in charge by the Local Authority;

 

9

--------------------------------------------------------------------------------


 

2-10-2                                                                to bear
with the owners or occupiers of each other unit in the said Industrial Estate
the cost and expense of all necessary estate security in the same proportion as
the gross floor area of the buildings erected on the demised premises bears to
the gross floor areas of all the completed units in the said estate;

 

2-11                          Without Prejudice to the generality of Clause 2-4
hereof, in all respects to comply with all the provisions of the Factories Acts,
Local Government (Planning and Development) Acts and the Public Health Acts and
of all regulations thereunder and with any other obligations imposed by law in
regard to the demised premises and the carrying on of the trade or business for
the time being carried on upon the demised premises and to indemnify the Lessor
against all liability in respect of any contraventions of any such requirements;

 

2-12                          to permit the Lessor or its duly authorised agents
and all proper parties at all reasonable times to enter the demised premises and
examine the state of repair and condition thereof (and in particular for all
necessary purposes of providing inspecting maintaining and repairing the drains,
sewers and watermains, electricity, gas, telephone and similar services) and to
check and take inventories of the Lessor’s fixtures fittings and

 

10

--------------------------------------------------------------------------------


 

equipment therein and to repair and make good all defects decays and wants of
repair thereto of which notice in writing shall be given by the Lessor to the
Lessee and for which the Lessee may be liable hereunder within three calendar
months after the giving of such notice PROVIDED that in case of default by the
Lessee the Lessor may make good such defects decays and wants of repair and the
reasonable cost of the same shall be repayable by the Lessee to the Lessor on
demand;

 

2-13                          to permit the Lessor and all persons authorised by
it and its respective surveyors agents and workmen at all reasonable and
convenient times in the daytime or at any time in the case of emergency to enter
on the demised premises or any part thereof for the purpose of repairing or
building on any adjoining premises as occasion shall require and for the purpose
of making repairing, maintaining, cleansing, lighting and keeping in order and
good condition all ways, roads, sewers, drains, pipes, gutters, watercourses,
ditches, culverts, fences, hedges or other conveniences which shall belong to or
be used for the demised premises in common with other premises and also for the
purpose of laying down maintaining repairing and testing drainage gas and water
pipes and electric wires or cables or for other similar purposes the Lessor or
such persons as aforesaid making good any damage occasioned thereby to the
demised premises;

 

11

--------------------------------------------------------------------------------


 

2-14-1                                                                not to
make any alterations or additions to the demised premises or erect any new
buildings thereon without the prior written consent of the Lessor and the
approval of the Lessor to the plans and specifications thereof (such consent and
approval not to be unreasonably withheld) and if such consent and approval is
given to make such alterations or additions in conformity with such plans and
specifications and to the approval of the Lessor and upon such terms as the
Lessor may consider reasonable;

 

2-14-2                     if the premises are altered (whether pursuant to a
consent given under Clause 2-14-1 hereof or otherwise) the Lessee will if so
required by the Lessor on the termination of this Lease forthwith restore the
demised premises at the Lessee's own expense to their original condition at the
date of this Lease and will make good all damage and want of repair and
decoration caused by the original alteration or restoration work.

 

2-15-1                                                                to use the
demised premises for the manufacture of medical devices and not to use the
demised premises or suffer or permit the same to be used for any other purpose
whatsoever except with the previous written consent of the Lessor. In the
application of this Clause the Lessor shall have regard to its statutory
functions pursuant to the provisions of the Industrial Development Act 1986;

 

2-15-2                                                                to
establish and carry on an industrial undertaking in the demised premises as
specified in Clause 2-15-1

 

12

--------------------------------------------------------------------------------


 

hereof being an undertaking approved by the Lessor consistent with the relevant
provisions of the Industrial Development Act 1986 and in particular to create
and maintain the level of employment of full-time employees in the demised
premises substantially in accordance with the particulars given by the Lessee to
the Lessor.;

 

2-16                          not to do or permit to be done upon or in
connection with the demised premises or any part thereof any act matter or thing
whatsoever which may be or grow to be a nuisance annoyance disturbance or
inconvenience or cause damage to any neighbouring adjoining or adjacent property
or the owners or occupiers thereof and to pay to the Lessor all costs charges
and expenses which may be incurred by the Lessor in abating a nuisance in
respect of the demised premises and to execute all such works as may be
necessary for abating such a nuisance in obedience of a notice lawfully served
by a local or public authority or pursuant to any Court Order.

 

2-17                          not to exhibit on any part of the undeveloped or
unbuilt upon lands comprised in the demised premises or on the outer walls or
roofs of any building or structure thereon any signboard placard lettering or
lighting of any kind except such as may previously have been approved by the
Lessor in writing and in default or on the Lessor taking objection the Lessor
may enter and remove the same at the Lessee’s cost PROVIDED however that the
Lessee shall be entitled to erect a sign in such position and of such form
colour and design as may be first approved by the Lessor displaying the name of
the Lessee;

 

13

--------------------------------------------------------------------------------


 

2-18                          to ensure that every furnace employed in the
working of engines by steam or other motive power and every other furnace
employed in any building or erection on the demised premises is constructed so
as substantially to consume or burn the smoke arising therefrom and not to use
or suffer to be used negligently any such furnace so that the smoke arising
therefrom is not substantially consumed or burnt and not to cause or permit any
grit or noxious or offensive effluvia to be omitted from any engine furnace
chimney or other apparatus on the demised premises without using the best
practicable means for preventing or counteracting such emission and in all
aspects to comply with the provisions of all relevant statutes and statutory
regulations and with the requirements of any notice of the local or other
competent authority served thereunder;

 

2-19                          to take such measures as may be necessary to
ensure that any effluent discharged into the drains or sewers which belong to or
are used for the demised premises in common with other premises will not be
corrosive or in any way harmful to the said drains or sewers or cause any
obstruction or deposit therein;

 

2-20                          not to discharge or allow to be discharged any
solid matter from the demised premises into the drains or sewers as aforesaid
nor to discharge or allow to be discharged therein any fluid of a poisonous or
noxious nature or of a kind calculated to or that does in fact destroy sicken or
injure the fish or contaminate or pollute the water of any stream or river and
not to do or omit or allow or suffer to be done or omitted any act or thing
whereby any land or the waters of any stream or river may be polluted or the

 

14

--------------------------------------------------------------------------------


 

composition thereof so changed as to render the Lessor liable to any action or
proceedings by any person whomsoever;

 

2-21                          not to do or permit or bring in or upon the
demised premises anything the use of which would cause damage by vibration or
otherwise to the demised premises or any adjoining premises or which might throw
on the demised premises or on any adjoining premises any weight or strain in
excess of that which such premises are capable of bearing with due margin for
safety and in particular not to overload the floors the hoists or the electrical
installations or the other services of in or to the demised premises nor suspend
any excessive weight from the ceilings or walls stanchions, hoists or the
structure thereof. The Lessee shall seek professional advice at the Lessee’s own
expense to ensure that there shall not be an infringement of this covenant;

 

2-22                          not to assign or underlet the demised premises or
grant any Licence in respect of the demised premises or any part thereof nor
part with or share the possession thereof or any part thereof without the
consent of the Lessor, such consent not to be unreasonably refused, it being
expressly agreed and declared that this Lease is granted by the Lessor as a body
incorporated by Statute with the function (inter alia) of promoting industry in
the State to the Lessee as a company which has undertaken with the Lessor to
carry on the manufacturing business specifically described in Clause 2-15-1
hereof;

 

15

--------------------------------------------------------------------------------


 

2-23                          within fourteen days of every assignment assent
transfer underlease assignment of underlease of or relating to the demised
premises or any part thereof to give notice thereof in writing with particulars
thereof to the Lessor’s Solicitor and produce to him such instrument or other
evidence of devolution and to pay the Lessor’s Solicitor any reasonable costs
incurred by the Lessor relating thereto;

 

2-24                          not to do or permit or suffer to be done anything
whereby the policy or policies of insurance on the demised premises or any
adjoining or neighboring premises against damage by fire or other perils may
become void or voidable or whereby the rates of premium thereon may be increased
and to repay to the Lessor all sums paid or payable by way of increased premiums
and all expenses incurred by it in or about the renewal of such policy or
policies rendered necessary by a breach of this covenant and all such payments
shall be made immediately on demand;

 

2-25                          without prejudice to any other clause herein, not
to keep or allow to be kept on the demised premises any substance or material of
a combustible or offensive nature the keeping whereof may require a licence of
any Local or Public Authority unless the Lessee obtains such a licence and
complies with the terms and conditions thereof. The Lessee shall inform the
Lessor in writing of any application for and of the issuing of such a licence;

 

2-26                          to pay all reasonable and proper costs and charges
and expenses (including solicitors costs and surveyors fees) incurred by the
Lessor for the purpose of or incidental to the preparation and service of any
notice under Section 14

 

16

--------------------------------------------------------------------------------


 

of the Conveyancing Act 1881 (or any statutory modification or re-enactment
thereof), requiring the Lessee to remedy a breach of any of the covenants
hereinbefore contained notwithstanding forfeiture for such breach may be avoided
otherwise than by relief granted by the court;

 

2-27                          to pay any Value Added Tax lawfully imposed upon
and added to any fee, charge, cost or expense for which the Lessor may be liable
under this Lease and to pay the stamp duty and registration fees on this Lease
and counterpart and Value Added Tax payable by reason of the granting of this
Lease;

 

2-28                          at the expiration or sooner determination of the
said term quietly to yield up the demised premises together with all the
Lessor’s fixtures and all other Lessor’s fittings and equipment that now are or
which during the said term shall be affixed or fastened thereto (except Lessee’s
or trade fixtures) in such good and substantial repair and condition as shall be
in accordance with the covenants on the part of the Lessee herein contained and
in case any of the said fixtures fittings or equipment shall be missing broken
damaged or destroyed forthwith to replace them with others of a similar kind and
of equal value, fair wear and tear excepted, and to make good any damage caused
to the demised premises by the removal of the Lessee’s fixtures, fittings and
furniture and effects (damage by any of the insured risks excepted if and so
long only as the policy or policies of insurance shall not have been vitiated or
payment of the policy monies withheld or refused in whole or in part by reason
of any act neglect or default of the Lessee or the servants, agents licencees or
invitees of the Lessee);

 

17

--------------------------------------------------------------------------------


 

2-29                          not at any time to use the demised premises or any
part thereof or allow the same to be used for any entertainment or for any
dangerous, noisy or noxious or offensive trade business manufacture or
occupation whatsoever or for a residence or for any illegal or immoral purpose
nor permit any sale or auction to be held on the demised premises;

 

2-30                          to comply in so far as the same are applicable
with the covenants of and conditions (other than the covenant for payment for
rent) contained in the Superior Lease (if any) under which the demised premises
are held by the Lessor;

 

2-31                          to fully and effectually indemnify the Lessor
against the breach, non-performance or non-observance by the Lessee of any of
the covenants and conditions on the Lessee’s part herein contained or of the
provisions or stipulations herein contained and intended to be performed and
observed by the Lessee and against any actions, costs, claims, expenses and
demands whatsoever or howsoever arising in respect of or as a consequence
(whether direct or indirect) of any such breach, non-performance or
non-observance as aforesaid.

 

3-1                                In this Clause the following expressions
shall have the following meanings respectively:-

 

3-1-1                                                                     
“Review Date” shall mean the last day of the fifth year and the last day of each
subsequent fifth year of the term hereby granted;

 

3-1-2                                                                     
“Current Market Rent” at each review date shall be such amount as is produced in
accordance with the following formula:             where:

 

18

--------------------------------------------------------------------------------


 

(a)                                  equals the yearly rent payable under this
Lease immediately prior to such review date;

 

(b)                                 equals the yearly rent as at the
commencement of the five-year period expiring on such review date which would be
payable for premises of an age, floor area, specification and description
similar to the demised premises (excluding from such specification and
description any improvements (whether within the meaning of the Landlord and
Tenant Acts 1931-1980 or any Acts amending, extending or replacing the same) of
a like nature as those (if any) carried out to the demised premises or any part
thereof by the Lessee with the licence of the Lessor at the Lessee’s own expense
(otherwise than in pursuance of any obligation to the lessor whether pursuant to
the provision of this Lease or otherwise and carried out during the currency of
this Lease located in the Dublin area and let on a Lease in similar terms (other
than rent) as are contained in this Lease;

 

(c)                                  equals the yearly rent as at such review
date which would be payable for premises of the type specified in definition (b)
above

 

PROVIDED ALWAYS at the date of commencement of the Lease and at each review date
the yearly rent as defined in definition (b) shall be agreed between the parties
hereto PROVIDED FURTHER that in the event of there being a dispute between the
parties hereto as to

 

19

--------------------------------------------------------------------------------


 

the amount of the yearly rent as defined in definition (b) or definition (c)
above either party may refer the matter to a member of the Institute of
Auctioneers and Valuer in Ireland to be mutually agreed or in default of
agreement to a Property Valuer to be appointed by the President for the time
being of the Institute of Auctioners and Valuers in Ireland. The decision of the
Property Valuer (who shall be deemed to act as an expert and not as in
arbitrator) as to the aforesaid yearly rent as defined in definition (b) or
definition (c) shall be agreed between the parties hereto;

 

3-2                                The Rent for the time being payable by the
Lessee hereunder shall be subject to increase in accordance with the following
provisions of this Clause;

 

3-3                                The Lessor its servants or agents shall be
entitled by notice in writing given to the Lessee its servants or agents not
earlier than twelve months before and not more than twelve months after a Review
Date to call for review of the rent payable by the Lessee to the Lessor at the
Review Date specified in the notice and if upon any such review it shall be
ascertained or determined that the Current Market Rent of the demised premises
at the Review Date is greater than the rent payable hereunder immediately prior
to such Review Date then as from that Review Date the yearly rent payable
hereunder shall be increased to the Current Market Rent so ascertained PROVIDED
ALWAYS that if the Lessor shall not serve such notice as aforesaid for the
review of rent prior to or within twelve months after any Review Date it shall
nevertheless be entitled to do so at

 

20

--------------------------------------------------------------------------------


 

any time prior to the following Review Date upon the same terms and conditions
as are hereinbefore provided for save that the expression “Current Market Rent”
shall be deemed to be the Current Market Rent on the immediately preceding
Review Date and in such event such reviewed rent shall be payable by the Lessee
from the gale day next preceding the date of the said notice up to the following
Review Date or until it is further reviewed in accordance with the foregoing
provisions PROVIDED FURTHER that in no circumstances shall the rent payable
hereunder following such review be less than the rent payable by the Lessee
immediately prior to the Review Date;

 

3-4                                Every such review as aforesaid shall in the
first instance be made by the Lessor and Lessee or their respective surveyors in
collaboration but if no agreement as to the amount of the Current Market Rent at
the Review Date shall have been reached between the parties hereto or their
surveyors within three months or  such extended period as may be agreed by the
Lessor and the Lessee after the date of the Lessor’s notice calling for such
review then the question of the amount of the Current Market Rent of the demised
premises at the Review Date shall be referred to the decision of a single
Chartered Surveyor who at the election of the Lessor shall act as an Arbitrator
or an independent Valuer (acting as an expert and not as an Arbitrator) such
Chartered Surveyor to be nominated by the Lessor by notice in writing to the
Lessee and if the Lessee shall reject such nomination or fail or neglect to
agree within one month of the Lessor’s notice such Chartered Surveyor (whether
to act as expert or Arbitrator) shall be

 

21

--------------------------------------------------------------------------------


 

appointed on the application of either party by the Chairman or acting Chairman
for the time being of The Royal Institution of Chartered Surveyors (Republic of
Ireland Branch) which term shall include any other body established from time to
time in succession or substitution or carrying on the function currently carried
out by the same and in default of any such appointment for any reason within one
month of such application by a Chartered Surveyor to be nominated by the Lessor;

 

3-5                                In the event of the Lessor electing for
arbitration as aforesaid this clause shall be deemed to be a submission to
arbitration within the Arbitration Acts 1954 and 1980 or any statutory
modification or re-enactment thereof for the time being in force and to the
jurisdiction of the Courts of the State for the enforcement of any award of said
Arbitrator and in the event of the Current Market Rent being determined by the
Chartered Surveyor as an expert the Lessor and Lessee shall be entitled to make
submissions within such time as such Chartered Surveyor shall stipulate and
shall pay his expenses in equal shares;

 

3-6                                If the Chartered Surveyor shall fail to
determine the new rent within three months of his appointment or nomination or
if he shall relinquish his appointment or die or if it shall become apparent
that for any reason he will be unable to complete his duties hereunder a new
Chartered Surveyor shall be appointed or nominated in his place in accordance
with sub-clause 3-4 above;

 

22

--------------------------------------------------------------------------------


 

3-7                                If upon any such review the amount of any
increased rent shall not be ascertained or determined prior to the Review Date
the Lessee shall continue to pay rent at the yearly rate payable immediately
prior to the Review Date until the quarter day next following the ascertainment
or determination of any increased rent whereupon subject to the first proviso to
Clause 3-3 hereof there shall be due as a debt payable by the Lessee to the
Lessor on demand a sum equal to the amount by which the rent for the period
since the Review Date calculated at the increased rate exceeds the rent for that
period calculated at the previous rate and in addition the Lessee shall pay
interest on said sum from the Review Date until the date of actual payment at
the AAA rate of interest charged on overdraft by the Associated Banks in the
Republic of Ireland at the Review Date or if there shall be no AAA rate the
corresponding or nearest appropriate rate thereto;

 

3-8                                If upon such review as aforesaid it shall be
agreed or determined that the rent previously payable hereunder shall be
increased the Lessor and the Lessee shall (if required by the Lessor) forthwith
complete and sign a written memorandum or if the Lessor shall so elect execute a
deed of record recording the increased rent thenceforth payable and the Lessee
shall pay the Stamp Duty (if any) payable on such memorandum or deed of record;

 

3-9                                In the event of the Lessor being prevented or
prohibited in whole or in part from exercising its rights under this Clause
and/or obtaining an increase in the rent on any of the Review Dates by reason of
any legislation Government Order or Decree or Notice (increase in this context
meaning

 

23

--------------------------------------------------------------------------------


 

such increase as would be obtainable disregarding the provisions of any such
legislation and otherwise as aforesaid) then the date at which the review would
otherwise have taken effect shall be deemed to be extended to permit and require
such review to take place on the first date thereafter upon which such right or
increase may be exercised and/or obtained in whole or in part and when in part
on so many occasions as shall be necessary to obtain the whole increase (meaning
the whole of the increase which the Lessor would have obtained if not prevented
or prohibited as aforesaid) and if there shall be a partial prevention only
there shall be a further review on the first date or dates as aforesaid
notwithstanding the rent may have been increased in part on or since the date of
review but in no instance shall the increase in rent be dated back to exceed the
statutory controls on increases of rent laid down by law.

 

4.                                       The Lessor hereby covenants with the
Lessee in manner following that is to say:-

 

4-1                                Subject to insurance cover being available
against the risks hereinafter specified the Lessor will insure or procure the
insurance of the demised premises and all Lessor’s fixtures fittings and
equipment therein and thereon and keep the same insured to the full
reinstatement cost (to be determined from time to time by the Lessor or its
surveyor) against loss or damage by fire, explosion, lightning, storm, tempest,
impact, earthquake, aircraft, riot and civil commotion and malicious damage,
bursting or overflowing of water tanks, apparatus, drains, sewers or

 

24

--------------------------------------------------------------------------------


 

pipes and including demolition and site clearance expenses, architects’,
engineers’ and surveyors’ fees and value added tax and any other duty exigible
on any building contract as may be entered into relative to the reconstruction,
reinstatement or repair of the demised premises or any part thereof resulting
from the destruction, loss or damage thereof or thereto or from any of the
perils aforesaid and such other perils expenses and losses as the Lessor in its
sole discretion shall think fit and notify to the Lessee in writing (all such
risks and perils being referred to as “the Insured Risks”) PROVIDED that the
Lessor shall notify the Lessee of any inability on its part to effect any such
insurance as aforesaid;

 

4-1-1                                                                      the
Lessor shall use its best endeavours to procure that the foregoing insurances
shall be effected upon the terms that the Insurer shall waive any rights or
remedies which it may have or may become entitled to against the Lessee or its
permitted tenants or assigns whether by way of subrogation or otherwise and the
Lessor shall use its best endeavours to procure that every policy of insurance
issued in respect of such insurances shall bear an endorsement binding upon such
Insurer evidencing such waiver and if the Lessor shall fail to procure such a
waiver the Lessor shall use its best endeavours to cause the Lessee to be noted
on the policy of insurance as having an interest therein or alternatively use
its best endeavours to cause the demised premises to be insured in the joint
names of the Lessor and the Lessee;

 

25

--------------------------------------------------------------------------------


 

4-1-2                                                                      the
Lessor shall upon demand furnish to the Lessee copies of the said insurance
policy(ies) and of the last receipt(s) for payment of premiums in respect
thereof.

 

4-2                                In the event of the demised premises or any
part thereof being destroyed or damaged by any of the risks or perils in respect
of which the Lessor pursuant to the terms hereof shall have effected insurance
so as to render the premises unfit for occupation use or access then and in such
cases (unless the insurance of the demised premises shall have been forfeited or
made ineffective by any act neglect or default of the Lessee its servants,
agents, licensees or invitees) the rent hereby reserved or a fair and just
proportion thereof according to the nature and extent of the damage sustained
shall from and after such destruction or damage and until the demised premises
shall have been rebuilt or reinstated and made fit for occupation use and access
be suspended and cease to be payable;

 

4-3                                In case the demised premises or any part
thereof shall be destroyed and become ruinous and become uninhabitable or
incapable of beneficial occupation or enjoyment by for or from any of the
Insured Risks the Lessee hereby absolutely waives and abandons its rights (if
any) to surrender this Lease under the provisions of Section 40 of the Landlord
and Tenant Law Amendment Act, Ireland, 1860 or otherwise;

 

4-4                                If the demised premises or any part thereof
shall at any time during the term be destroyed or damaged by fire or any of the
Insured Risks as aforesaid, then the Lessor shall apply all monies received in
respect of such insurance

 

26

--------------------------------------------------------------------------------


 

(other than in respect of loss of rent) making up any shortfall out of its own
monies with all reasonable speed in the rebuilding, repairing and otherwise
reinstating the demised premises to a factory premises of the same square
footage and utility as the demised premises, unless the policy or policies of
insurance shall have been vitiated or rendered less than fully effective by any
act neglect default or omission of the Lessee its servants, agents licencees or
invitees;

 

4-5                                In the event of the demised premises or any
part thereof being destroyed or damaged by any of the risks in respect of which
the Lessor pursuant to the term hereof shall have effected insurance at any time
during the term hereby created and the insurance money under any insurance
against the same effected thereon by the Lessor being wholly or partly
irrecoverable by reason solely or in part of any act or default of the Lessee
its servants, agents, licencees or invitees then and in every such case the
Lessee will forthwith (in addition to the said rent) pay to the Lessor the whole
or (as the case may require) a fair proportion of the cost of completely
rebuilding and reinstating the same;

 

4-6                                That the Lessee paying the rents hereby
reserved and performing and observing the several covenants and agreements
herein contained and on the Lessee’s part to be observed and performed shall and
may peaceably and quietly hold and enjoy the demised premises during the said
term without any interruption or disturbance from or by the Lessor or any person
or persons rightfully claiming under or in trust for the Lessor.

 

27

--------------------------------------------------------------------------------


 

5.                                       IT IS HEREBY AGREED between the Lessor
and the Lessee as follows:-

 

5-1                                If the Lessee shall apply to the Lessor for
consent to change of user pursuant to the provisions of Clause 2-13-1 hereof the
Lessor shall be entitled to withhold its consent if, in the sole opinion of the
Lessor and having regard to its statutory functions and the relevant provisions
of the Industrial Development Act 1986 the resultant use of the demised premises
would be inconsistent with the Lessor’s objectives of the creation and
maintenance of full-time employment in the demised premises;

 

5-2                                If the said Rent or any sum payable hereunder
or any part thereof shall be unpaid for 28 days after any of the days
hereinbefore appointed for payment whether same shall have been lawfully
demanded or not; or

 

5-2-1                                                                      If
the Lessee shall fail to commence or substantially cease to manufacture without
the written consent of the Lessor such goods as have been agreed upon with the
Authority; or

 

5-2-2                                                                      If
any covenants on the Lessee’s part herein contained shall not be observed or
performed; or

 

5-2-3                                                                      If
the Lessee being an individual or firm shall become bankrupt or compound or
arrange with his or its Creditors or being a Company shall go into liquidation
either compulsorily or voluntarily except for the purpose of a reconstruction or
amalgamation previously approved in writing by the Lessor; or

 

5-2-4                                                                      If
the Lessee being a Company shall permit or suffer a Receiver to be appointed
over its assets;

 

28

--------------------------------------------------------------------------------


 

Then and in any of the said cases and at any time thereafter it shall be lawful
for the Lessor or any persons authorised by the Lessor to enter upon the demised
premises or any part thereof in the name of the whole and to re-possess the same
and to enjoy the same as if this Lease had not been executed but without
prejudice to any right of action or remedy by either party in respect of any
antecedent breach or any of the covenants by the other herein contained.

 

5-3                                If at such time as the Lessee has vacated the
demised premises after the determination of the term hereby granted either by
effluxion of time or otherwise any property of the Lessee shall remain in or on
the demised premises and the Lessee shall fail to remove the same within seven
days after being requested in writing by the Lessor so to do then and in such
case the Lessor (without being obliged so to do and in any event without
prejudice to such other rights as the Lessor may have in that behalf) may as
agent of the Lessee (and the Lessor is hereby appointed by the Lessee to act as
such agent and in its capacity as such agent to act as the Lessor in its
absolute discretion shall think fit) sell such property and shall then hold the
proceeds of sale after deducting the costs and expenses of removal storage
(including loss of or reduction in rent received by the Lessor on account of
such property remaining by way of storage pending sale in the demised premises)
and sale reasonably and properly incurred or suffered by it to the order of the
Lessee PROVIDED THAT the Lessee shall indemnify the Lessor against any liability

 

29

--------------------------------------------------------------------------------


 

incurred by the Lessor to any third party whose property shall have been sold by
the Lessor in the bona fide mistaken belief (which shall be presumed unless the
contrary is proved) that such property belonged to the Lessee and was liable to
be dealt with as such pursuant to this sub-clause;

 

5-4                                all reservations and exceptions herein in
favour of the Lessor shall enure for the benefit of the Superior Landlord (if
any) of the Lessor and in relation to any covenant or obligation of the Lessor
hereunder or any consent required to be sought from the Lessor the term “the
Lessor” shall mean and include the Lessor and such Superior Landlord;

 

5-5                                Any notices requiring to be served hereunder
shall be sufficiently served on the Lessee if left addressed to it at the
principal office of the Lessee or forwarded to it by post or left at its last
known address in Ireland and shall be sufficiently served on the Lessor if
delivered to it personally or forwarded to it by post or left at its principal
office in Ireland. A notice sent by post shall be deemed to be given at the time
when in due course of post it would be delivered at the address to which it is
sent.

 

6-1                              The Lessor hereby consents to the registration
of this Lease as a burden on the Folio specified in the Schedule hereto and to
the use of the Land Certificate (if issued) for the purposes of such
registration;

 

6-2                                IT IS HEREBY CERTIFIED by the Lessee that it
is the person becoming entitled to the entire beneficial interest in the

 

30

--------------------------------------------------------------------------------


 

interest hereby created and that all necessary consents under Sections 12 and 45
of the Land Act 1965 have been obtained and that all conditions attached thereto
have been complied with.

 

6-3                                IT IS HEREBY CERTIFIED that the transaction
hereby effected does not form part of a larger transaction or of a series of
transactions in respect of which the amount or value or the aggregate amount or
value of the consideration (other than rent) exceeds IR£1,000.

 

SCHEDULE

 

ALL THAT AND THOSE the land and premises situate in the Townland of Kilbride and
County of Wicklow being part of the lands more particularly described on the map
annexed hereto and thereon outlined in red being all of the lands comprised in
Folio 3127L County Wicklow together with the factory premises and out offices
thereon.

 

31

--------------------------------------------------------------------------------


 

IN WITNESS whereof the parties hereto have hereunto caused their respective
seals to be hereunto affixed the day and year first herein written.

 

PRESENT when the Seal of the

INDUSTRIAL DEVELOPMENT AUTHORITY

was affixed hereto:-

 

 

 

/s/ R. Walsh

 

 

/Authorised Officer

 

 

/s/ C. Mekleen

 

 

/Authorised Officer

 

PRESENT when the Seal of

McGHAN LIMITED

was affixed hereto:

 

 

/s/ Donald K. McGhe

 

 

DIRECTOR/CHAIRMAN

 

 

/s/ P. Flood, Director

 

 

32

--------------------------------------------------------------------------------


 

 

Dated the

day of

[ILLEGIBLE]

 

 

 

 

INDUSTRIAL DEVELOPMENT AUTHORITY

 

 

 

 

 

One Part

 

 

 

 

[SEAL]

 and

 

 

 

 

 

McGHAN LIMITED

 

 

 

 

Other Part

 

 

 

 

 

 

 

 

SUB-LEASE

 

 

 

 

 

 

 

 

Industrial Development Authority

 

 

Wilton Park House

 

 

Wilton Place

 

 

Dublin 2

VB/WP

 

33

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

--------------------------------------------------------------------------------

 

